Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 23, recite “API gateway device hardware” and “client digital devices comprising computing hardware” However, the specification does not mention those entities as device hardware. The only hardware found in the specification is of the server hardware (¶ [0024]). The API gateway is never described as a device hardware. Claims 15 and 17 are rejected based on dependency to claim 23.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9, 11, 12, 15, 17, 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable under by Tarricone et al. (U.S. PG PUB 2014/0289303) in view of Saillet et al. (U.S. PG PUB 2009/0125579).

Regarding claim 1, Tarricone teaches 

receiving from a client digital device, a request having an address directed to a host comprising a plurality of applications program interface (API) servers, the request being a representational state (REST) call to an API of the host (see ¶ [0037] “preferred routing policy server 50 API can be a RESTFul or any suitable alternative type of API. As noted above, in one alternative configuration the communication gateway 20 can include a media portion and a signaling portion, in which case the media portion (not shown) can include an API (such as a REST or Java API) to respond to media allocation requests from the signaling portion (not shown) of the communication gateway 20.”), 
routing the received request to a selected resource of the host, the routing selection being based on a pathway component of the address (see ¶[0033] “As shown in FIG. 1, the preferred system 10 can route communication traffic between User 1 and User 2, wherein the communications traffic can include any suitable media type, device endpoint type, and/or network type usable in a suitable cloud-based communications system of the type described above. In an example of the preferred system's 10 operation, when User 1 wants to communicate with User 2 (a PTSN number that is part of the cloud-based system), his call is routed to provider P2. As described below, the number dialed is preferably associated with a URL or other identifier usable in the aforementioned cloud-communications system”), 
receiving, from the selected resource, a response to the request (see ¶ [0029] “Incoming communications to a destination endpoint are preferably routed to the provider services in response to the destination endpoint being registered with the system 10”), 
selectively processing data in the response, the processing including processing the data for further transfer by modifying the data (see ¶ [0095] “The outbound communication session may be initialized in response to an API request. For example, an account may make a REST API request to setup a call between two endpoints. The outbound communication session may alternatively be in response to application processing, part of a scheduled event, or in response to any suitable trigger. In many cases, the communication session will be modified such that the involved endpoints change during the session, preferably through merging incoming and/or outgoing communications. For example, an 
the selection for processing being based on any of the resource from which the response was received, the pathway component of the request in response to which that response was generated (see ¶[0058] “As shown in FIG. 7, once the policy server determines the optimal route (i.e., a second communication gateway X2), it will return the appropriate URI to the server H1 so that the server H1 can communicate directly with the second communication gateway X2.”), and 
metadata in the header of the request in response to which that response was generated, generating and transmitting to the client device a REST response including the processed data (see ¶ [0038] “The SIP API 30 can include one or more additional headers and/or configurations for use in the preferred system 10, including a regional header, an action header, a features header, a support header, and/or a required header. In this example implementation, the regional header can indicate a zone from which the request is originating, including for example a regional or sub-regional zone of Europe, Asia, North America, and/or South America.”).
Tarricone does not expressly disclose, however Saillet teaches the selective processing step including chunking the data, and the generating and transmitting step including generating and transmitting one or more respective chunks of the data to the client device in response to the request and one or more subsequent requests (see ¶ [0066] “The header of the HTTP -response sent to the client's web-browser 3 indicates that the response uses a " Chunked Transfer Coding", as defined in HTTP 1.1. This encoding means that the response will not come in one single piece but in a series of chunks, and that the client's web-browser 3 should wait for new content until the server closes the connection.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tarricone by adapting the teachings of Saillet for improving the Client-Server communication (see ¶ [0021 of Saillet).

Regarding claim 3, Tarricone teaches the selective processing step including configuring the data to be streamed (see ¶[0040] “The method is preferably used to implement communication instruction processing with a communication stream between the first and second region as shown in FIGS. 4A and 

Regarding claim 5, Tarricone teaches the selective processing step including removing from the data information for which the client digital data device is not authorized (see ¶ [0105] “Even if a resource was included in the previous route, a new instance of that resource in a different region may be used. Similarly, if resources are no longer needed, they may be removed from the route.”).

Regarding claim 9, Tarricone teaches the selection for processing being based on metadata provided in headers of the response (see ¶[0038] “The SIP API 30 can include one or more additional headers and/or configurations for use in the preferred system 10, including a regional header, an action header, a features header, a support header, and/or a required header. In this example implementation, the regional header can indicate a zone from which the request is originating, including for example a regional or sub-regional zone of Europe, Asia, North America, and/or South America”).

Regarding claim 11, Tarricone teaches at least one of the request and responses being received and/or generated in accord with an HTTP protocol (see ¶[0031] “A communication-processing server (or more specifically a call router) will preferably retrieve an addressable application resource (e.g., HTTP URI address document) associated with the phone number or communication indicator.”).

Regarding claim 12, Tarricone teaches including two or more of step sequences (i) - (vii) as set forth below: 

ii. the selective processing step including configuring the data to be streamed (see ¶[0040] “The method is preferably used to implement communication instruction processing with a communication stream between the first and second region as shown in FIGS. 4A and 4B, and when a media communication stream can flow exclusively through the first region, dynamically establishing the communication flow to not flow through intermediary media resources of the second region, but instead to use media resources of the first region as shown in FIGS. 4C and 4D.”), and the generating and transmitting step including generating and transmitting to the client device an address of a streaming source (see ¶[0044] “In one preferred variation, the method may additionally include, within the second region, a communication-processing server retrieving application instructions from an internet accessible server at a URI that is associated with a destination endpoint of the communication invitation”); 
iii. the selective processing step including queuing the data, and the generating and transmitting step including generating and transmitting to the client device an address of the queue; 
iv. the selective processing step including removing from the data information for which the client digital data device is not authorized (see ¶ [0105] “Even if a resource was included in the previous route, a new instance of that resource in a different region may be used. Similarly, if resources are no longer needed, they may be removed from the route.”); 
v. selectively inhibiting the generating and transmitting step with respect to a response to a first said request, the selection for inhibiting being based on a response of one or more of the API servers to a second said request; 
vi. the selective processing step including combining data received from a said API server in response to a first request with data received from a said API server in response to a second request; and, 
vii. selectively inhibiting any of the receiving and routing steps in order to throttle a rate of processing of requests by any of the API gateway and the API servers.


Regarding claim 18, is an independent storage medium claim corresponding with claim 1 above. Therefore, it is rejected for the same reasons. In addition, Tarricone teaches a non-transitory machine readable storage medium having stored thereon a computer program configured to cause an applications program interface (API) gateway to perform the steps (see ¶ [0039]).

Regarding claims 20 and 22, are a computer instruction claim and a storage medium claim that correspond with claims 3 and 5 above, therefore they are rejected for the same reasons.

Regarding claim 23, is an independent digital data processing system corresponding with claim 1 above. Therefore, it is rejected for the same reasons. In addition, Tarricone teaches a plurality of client digital devices comprising computing hardware and generating and transmitting, on a network (see ¶ [0026]), requests having addresses directed to a common host (see ¶ [0031]), an API gateway device hardware that is coupled to the network and to the API servers (see ¶ [0027]). 


Claims 6, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable under by Tarricone et al. (U.S. PG PUB 2014/0289303) and Saillet et al. (U.S. PG PUB 2009/0125579), as applied to claim 1 and 18 above above, further in view of Chen et al. (U.S. PG PUB 2017/0004020).

Regarding claim 6, Tarricone and Saillet do not expressly disclose, however Chen teaches including selectively inhibiting the generating and transmitting step with respect to a response to a first said request, the selection for inhibiting being based on a response of one or more of the API servers to a second said request (see ¶[0023] “An automated batching solution can include a client batch API manager in the client computing device and a server batch API manager in the server. The client batch API manager can generate and attach a batching module to each web page document for each web page rendered on the client computing device. The client batch API manager and the batching module can 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tarricone and Saillet by adapting the teachings of Chen in order to eliminate any slowdowns or sluggish behavior of the web page (see ¶[0021]).
Regarding claim 8, Tarricone and Saillet do not expressly disclose, however Chen teaches comprising selectively inhibiting any of the receiving and routing steps in order to throttle a rate of processing of requests by any of the API gateway and the API servers (see ¶ [0053] “The server batch creator module 316 may use additional criteria when creating requested data return calls. In some implementations, the server batch creator module 316 may create multiple batch requested data return calls. For example, the server batch creator module 316 may create a batch requested data return call when a predetermined amount of time has transpired since the server batch API manager 338 received the batch API call 222. At this time, in some cases, the API call data receiver 306 may not have received all of the return calls 226a-f. The server batch creator module 316 can create a batch requested data return call that includes the return calls included in the return call queue 318 at the time of creation of the batch file. The server batch creator module 316 can create additional batch requested data return calls periodically as determined by a predetermined time period (e.g., every ten milliseconds) until all of the return calls are transmitted to the client batch API manager 212”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tarricone and Saillet by adapting the teachings of Chen in order to eliminate any slowdowns or sluggish behavior of the web page (see ¶[0021]).


Claims 4, 7, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable under by  Tarricone et al. (U.S. PG PUB 2014/0289303) and Saillet et al. (U.S. PG PUB 2009/0125579), as applied to claim 1 and 23 above above, further in view of Phan et al. (U.S. PG PUB 2018/0203926).
Regarding claim 4, Tarricone and Saillet do not expressly disclose, however Phan teaches the selective processing step including queuing the data (see ¶[0048] “The REST API server(s) 461 receives, queues, and stores data from multiple external data which may include, but are not limited to: external data source 410 (e.g., real-time sensors (e.g., data from consumer devices or other connected devices (e.g. smartphones, wearables, etc.)) and real-time sensor data from industrial devices (e.g., connected car(s), medical patch, IoT sensor network, etc.)), external data source 420 (e.g., medical records and physical attributes), external data source 430 (e.g., police/criminal, records).”), and the generating and transmitting step including generating and transmitting to the client device an address of the queue (see ¶[0050] “In one or more embodiments, secure communication 440 is used to send or transmit the data to the system REST API server(s) 461. The resulting data is eventually sent to the real-time evaluation engine 250 (FIG. 2)”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tarricone and Saillet by adapting the teachings of Phan in order to effectively manage data.

Regarding claim 7, Tarricone and Saillet do not expressly disclose, however Phan teaches the selective processing step including combining data received from a said API server in response to a first request with data received from a said API server in response to a second request (see ¶[0061] “As shown in FIG. 7B, from the comprehensive feature vector 770 for improved clustering: the user is represented by combined data features from multiple sources and institutions (e.g., height 711, average steps per day 721, number of misdemeanors 741, hours online 751 and income 781. Each data feature can be weighted based on the evaluation domain (e.g., in medical domain, place more weight on medical 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tarricone and Saillet by adapting the teachings of Phan in order to effectively manage data.

Regarding claims 16 and 21, are a system and a storage medium claim that correspond with claim 4 above, therefore they are rejected for the same reasons.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable under by Tarricone et al. (U.S. PG PUB 2014/0289303) and Saillet et al. (U.S. PG PUB 2009/0125579), as applied to claim 9 above, further in view of Parekh (U.S. PG PUB 2020/0137185).

Regarding claim 10, Tarricone and Saillet do not expressly disclose, however, Parekh teahces comprising matching, against a lookup table, any of the resource from which the response was received, the pathway component of the request in response to which that response was generated (see ¶ [0032] “The request includes the cluster name for the remote cluster 232, and therefore the master proxy 236 is then able to identify the remote cluster 232 from the request using a lookup table 238. The master proxy 236 removes the cluster name from the URL of the request, resolves a DNS name using a kube-dns 207 for example, which schedules the DNS pod and services on the cluster, and configures the kubelets to instruct individual containers to use the DNS service's IP to resolve DNS names 209”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tarricone and Saillet by adapting the teachings of Phan in order to effectively manage data routing.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-12, and 15-23, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848.  The examiner can normally be reached on Tues and Thurs 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Carina Yun
Patent Examiner
Art Unit 2194


/CARINA YUN/Examiner, Art Unit 2194